In re Bourgeois, Joy Michelle et al.; Bourgeois, Mickey G. Sr.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. C, No. 534-005; to the Court of Appeal, Fifth Circuit, No. 03-C-921.
Granted. Under the unique facts of this case, the trial court did not err in finding plaintiffs’ motion for new trial, filed within seven days of the date this Court reinstated the judgment, was timely. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
KIMBALL, J., would deny the writ.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.